DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 15-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jia et al. (US 20160232828).
Re claim 1: Jia teaches an information processing device (fig. 1, 3, 10 and 11), comprising: a memory (16, processor and storage) (paragraph 26, control circuitry contains processing circuitry and storage) configured to store detected values of illuminances of environment light (paragraphs 30-32, 48, 49 and 57-68); and a color temperature estimation unit (16, processor and storage) configured to estimate a color 
Re claim 2: Jia teaches the information processing device, wherein the plurality of wavelength bands of the environment light include a wavelength band in a visible light region and a wavelength band in a near-infrared tight region (paragraph 48 and 49, fig. 11).
Re claim 3: Jia teaches the information processing device, wherein the color temperature estimation unit calculates irradiances of the environment light at a plurality of wavelengths, on a basis of the detected values of the illuminances of the environment light at the plurality of wavelength bands, and estimates the color temperature of the environment light, on a basis of calculated values of the irradiances of the environment light at the plurality of wavelengths (paragraphs 30-32, 48, 49 and 57-68, fig. 1, 3 and 11).
Re claim 5: Jia teaches the information processing device, wherein the plurality of wavelengths of the environment light include a wavelength in the visible light region and a wavelength in the near-infrared light region (paragraphs 48 and 49).
Re claim 6: Jia teaches the information processing device, wherein the detected values of the illuminances of the environment light within the plurality of wavelength bands are detected by an illuminance sensor (paragraphs 36, 48-51 and 55-65).
Re claim 7: Jia teaches the information processing device, wherein the color temperature estimation unit (16, processor and storage) calculates the irradiances of the environment light at the plurality of wavelengths, on a basis of the detected values 
Re claim 8: Jia teaches the information processing device, wherein the illuminance sensor detects the illuminance of the environment light through a diffusion plate (56) (abstract, paragraph 41), and the color temperature estimation unit calculates the irradiances of the environment light at the plurality of wavelengths, on a further basis of spectral characteristics of the diffusion plate (56) (abstract, paragraph 41) (paragraphs 30-32, 48, 49 and 57-68).
Re claim 15: Jia teaches the information processing device, wherein the wavelength band in the visible light region is one of a red light region, a blue light region or a green light region (paragraphs 48 and 49, see fig. 11).
Re claim 16: Jia teaches the information processing device, wherein the plurality of wavelength bands of the environment light include a plurality of wavelength bands in visible light regions, the visible light regions respectively being two or more of a red light region, a blue light region or a green light region (paragraphs 48 and 49, see fig. 11).
Re claim 17: Jia teaches an information processing method, comprising: storing detected values of illuminances of environment light (paragraphs 30-32, 48, 49 and 57-68); and estimating a color temperature of the environment light, on a basis of the 
Re claim 18: Jia teaches a non-transitory computer readable medium storing program code executable by a processor (16, storage and processor, paragraph 26, control circuitry contains processing circuitry and storage) to perform operations comprising: storing detected values of illuminances of environment light (paragraphs 30-32, 48, 49 and 57-68); and estimating a color temperature of the environment light, on a basis of the detected values of illuminances of the environment Light within a plurality of wavelength bands (paragraphs 30-32, 48, 49 and 57-68, fig. 1, 3, 10 and 11).
Re claim 19: Jia teaches an apparatus (fig. 1, 3, 10 and 11) comprising: a processor (16, processor and storage) (paragraph 26, control circuitry contains processing circuitry and storage); and a memory (16, processor and storage) (paragraph 26, control circuitry contains processing circuitry and storage), the memory storing program code executable by the processor (16, processor and storage) (paragraph 26, control circuitry contains processing circuitry and storage) to perform operations comprising: storing detected values of illuminances of environment light (paragraphs 30-32, 48, 49 and 57-68); and estimating a color temperature of the environment light, on a basis of the detected values of illuminances of the environment light within a plurality of wavelength bands (paragraphs 30-32, 48, 49 and 57-68, fig. 1, 3, 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20160232828) in view of Sekine et al. (US 20080266554).
Re claim 4: Jia teaches the information processing device, wherein the color temperature estimation unit calculates irradiances of the environment light at a plurality of wavelengths, on a basis of the detected values of the illuminances of the environment light at the plurality of wavelength bands, and estimates the color temperature of the environment light, on a basis of calculated values of the irradiances of the environment light at the plurality of wavelengths (paragraphs 30-32, 48, 49 and 57-68, fig. 1, 3 and 11), but does not specifically teach wherein the color temperature estimation unit estimates the color temperature of the environment light, by comparing the calculated values of the irradiances of the environment light at the plurality of wavelengths, with defined values of the irradiances of the environment light of each color temperature at the plurality of wavelengths. Sekine teaches wherein a color temperature estimation unit (109) estimates a color temperature of an environment light, by comparing a calculated values of irradiances of the environment light at a plurality of wavelengths, with defined values of the irradiances of the environment light of each color temperature at the plurality of wavelengths (paragraphs 35-59). It would have been obvious to one of . 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20160232828) in view of (JP 4088016, name is in Japanese characters, herein after JP 4088016).
Re claim 9: Jia teaches a color temperature estimation unit (16, processor and storage) configured to estimate a color temperature of the environment light, on a basis of detected values of illuminances of the environment light within a plurality of wavelength bands (paragraphs 30-32, 48, 49 and 57-68), but does not specifically teach a spectroscopic analysis unit configured to detect spectral characteristics of a reflection rate of a subject that is photographed under the environment light, on a basis of spectral characteristics of the environment tight of the estimated color temperature. JP 4088016 teaches a spectroscopic analysis unit configured to detect spectral characteristics of a reflection rate of a subject that is photographed under an environment light, on a basis of spectral characteristics of the environment light of an estimated color temperature (paragraphs 12-27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a spectroscopic analysis unit for detecting an object similar to JP 4088016 with the processing device of Jia in order to properly measure the . 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20160232828) as modified by (JP 4088016, name is in Japanese characters, herein after JP 4088016) as applied to claim 9 above, and further in view of Murakami et al. (WO 2017010258 using US 20180180533 as a translation, pub date January 19, 2017).
Re claim 10: Jia as modified by JP 4088016 teaches the spectroscopic analysis unit configured to detect spectral characteristics of a reflection rate of a subject that is photographed under an environment light, on a basis of spectral characteristics of the environment light of an estimated color temperature (JP 4088016, paragraphs 12-27, Jia, paragraphs 30-32, 48, 49 and 57-68), but does not specifically teach wherein the spectroscopic analysis unit detects the spectral characteristics of the reflection rate of the subject, on a further basis of spectral characteristics of a photographing device that photographs the subject. Murakami teaches a spectroscopic analysis unit detects spectral characteristics of a reflection rate of a subject, on a further basis of spectral characteristics of a photographing device that photographs the subject (paragraphs 215-235). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to detect spectral characteristics of the reflection rate similar to Murakami with the device of Jia as modified by JP 4088016 in order to reduce the effects of ambient light on the spectral image capture of a target providing for higher quality images of the target.

Re claim 12: Jia as modified by JP 4088016 and Murakami teaches the information processing device, wherein the evaluation index is a normalized difference spectral index (NDSI) (Murakami, paragraphs 215-235).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20160232828) in view of Murakami et al. (WO 2017010258 using US 20180180533 as a translation, pub date January 19, 2017).
Re claim 13: Jia teaches a color temperature estimation unit (16, processor and storage) configured to estimate a color temperature of the environment light, on a basis 
Re claim 14: Jia as modified by Murakami teaches the information processing device, wherein the first wavelength is a wavelength of red light, the second wavelength is a wavelength of near infrared light, and the evaluation index is a normalized difference vegetation index (NDVI) (Murakami, paragraphs 80-84 and 215-235).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENNIFER D BENNETT/Examiner, Art Unit 2878